SLURRY FOR FORMING ELECTRODE-ACTIVE-MATERIAL LAYER FOR CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 5/9/2022:
Claims 1 and 2 have been amended; claims 5 and 6 have been canceled.
Previous rejections under 35 USC 112(b), 102(a)(1), and 102(a)(1)/103 have been withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “The cited primary reference of Kishimoto et al. JP '902 fails to teach a cellulose fiber having specific dimensions (e.g:, average thickness; average aspect ratio), but also the reference fails to disclose or teach the cellulose fiber being present in a specific amount in a slurry (e.g:, a content of 1.0 to 3.0 times by weight of the aqueous binder content) which restrain graphite from adsorbing carboxymethylcellulose (CMC) even without modification of the graphite surface. 
From Kishimoto et al. JP '902, therefore, a person of ordinary skill in the art ("POSA") would hardly have devised, conceived or achieved the invention of presently pending claim 1. The further citation of Doi et al. JP '451 does not account for the deficiencies of the primary reference.”
The Examiner respectfully traverses. Doi et al. do account for the deficiencies of Kishimoto. Example 1 of Doi discloses an active material slurry comprising graphite, CMC (binder), and the cellulose nanofibers having weight ratios of 98:1:1 (Identical to Applicant’s Example 2). This example also displays a very high peel strength (see Table 1of Doi).
The Applicant discloses: “Applicant respectfully submits that the references are -not -in the same field of endeavor, and thus do not meet requirement (1) above. If the Examiner is asserting that the field is "electrode active materials" or something similar, Applicant submits that this is too generic a classification.  
Further, Kishimoto et al. JP '902 is describing a paste, to achieve the objective of layer formation even with a small amount of CMC. In contrast, Doi et al. JP '451 is directed to a slurry, not a paste, with the goal of particles to better adhere.”
The Examiner respectfully traverses. In response to applicant's argument that Kishimoto and/or Doi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kishimoto specifically disclose electrode active materials for batteries. The classification is therefore not generic.
Further, while Kishimoto teaches a paste and Doi teaches a slurry, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant provides no reasoning why the combination of these two references do not provide a prima facie case of obviousness. Further, claim 8 discloses a “solidified product of a slurry which could definitely be a paste. 
The Applicant discloses: “Regarding claim 9, Applicant respectfully submits that MPEP 2112.01 (Office Action, paragraphs 8.-9.) is inapplicable. First, the scope of claim 1 has changed. Second, dependent claim 9 cannot have the same properties as Kishimoto et al. JP '902 when the reference does not describe such features, including the cellulose fiber.”
The Examiner respectfully traverses in that Doi et al. discloses the cellulose fiber.

Claim Objections
Claim 1 is objected to because of the following informalities: “of rom” should be “of from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the subject matter of this claim is not disclosed anywhere in the Specifications. There is no description of a hydrophilic surface, the active material excluding graphite, and absolutely no discussion or display of XPS data or XPS figures. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (JP 2016-091902 A) and further in view of Doi et al. (JP 2017-130451 A).
Regarding claims 1 and 4, Kishimoto et al. teach a slurry for forming an electrode-active-material layer for a cell (Abstract), the slurry comprising at least an active material and an aqueous binder (Paragraph 0033), wherein the slurry has an aqueous binder content from 0.1 to 0.8 parts by weight based on 100 parts by weight of the active material (Paragraphs 0008 and 0033 disclose 0.1 to 0.8% by mass of binder to active material.), and a supernatant obtained by centrifuging the slurry has the aqueous binder content of 45% by weight or greater of a total amount of the aqueous binder contained in the slurry (Paragraph 0079 discloses after diluting the paste for forming the negative electrode active material layer with water, the graphite adsorbed by the CMC was settled using an ultracentrifugator, and the supernatant liquid in which the unadsorbed CMC was suspended was collected. The amount of CMC in the supernatant liquid is shown in figure 8. For all samples tested and shown in figure 8, all show over 60% of unadsorbed CMC in the supernatant.).
However, Kishimoto et al. do not teach the slurry also comprising a cellulose fiber, wherein the cellulose fiber has an average thickness from 30 to 1000 nm and an average aspect ratio of from 10-1000; wherein the cellulose fiber is present in a content of 1.0 to 3.0 times by weight of the aqueous binder content.
Doi et al. teach wherein the fibrous material has an average thickness from 30 to 1000 nm (Paragraph 0026) and an average aspect ratio from 10 to 1000 (Paragraph 0028); wherein the cellulose fiber is present in a content of 1.0 to 3.0 times by weight of the aqueous binder content (Example 1 discloses graphite, CMC, and cellulose fibers being in a weight ratio of 98:1:1, respectively.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kishimoto with Doi in order to further enhance adhesion in the paste for forming a negative electrode active material.
Regarding claim 2, Kishimoto and Doi et al. teach the slurry according to claim 1. Further, Kishimoto teaches the active material is present in a proportion of 95% by weight or greater of a total amount of nonvolatile matter contained in the slurry, wherein, when the slurry further comprises a solvent, the active material is present in a proportion of 95% by weight or greater of a total amount of all components in the slurry excluding the solvent. (Paragraph 0033).
Regarding claim 3, Kishimoto and Doi et al. teach the slurry according to claim 1. Further, Kishimoto teaches wherein the aqueous binder is at least one selected from a polysaccharide derivative (1), a compound having a constituent unit represented by Formula (2) below, and a compound having a constituent unit represented by Formula (3) below:

    PNG
    media_image1.png
    85
    263
    media_image1.png
    Greyscale


Wherein R represent a hydroxyl group, a carboxyl group, a phenyl group, an N-substituted or unsubstituted carbamoyl group, or a 2-oxo-1-pyrrolidinyl group;

    PNG
    media_image2.png
    77
    257
    media_image2.png
    Greyscale

Where n represent an integer of 2 or greater and L represents an ether bond or (-NH-) group. (Abstract discloses carboxymethylcellulose as the binder.)
Regarding claim 7, Kishimoto and Doi et al. teach a solidified product of the slurry described in claim 1. (Kishimoto: Abstract discloses a paste.)
Regarding claim 9, Kishimoto and Doi et al. teach the electrode according to claim 8. However, they do not teach wherein a peel strength between the electrode-active-material layer and the current collector is 2.0 N/m or greater.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 8 and 10, Kishimoto and Doi et al. teach an electrode for a cell comprising a laminate of an electrode-active-material layer and a current collector, the electrode-active-material layer including the solidified product described in claim 7 (Kishimoto: Paragraph 0007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729